WHEELEE, District Judge.
These are small samples of cloth goods, arranged on cardboards, with printed descriptions of the goods around the samples, and the boards folded into book form, with short explanations at the beginning, for gratuitous distribution. They are claimed to be free of duty, as “publications of individuals for gratuitous private circulation,” under paragraph 501 of the act of 1897. They do not, however, in any proper sense, appear to be “publications,” as of books, maps, charts, etc., but, rather, exhibitions of the samples for advertising purposes. Decision affirmed.